DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim rejection related to 35 USC § 112 regarding to claims 1, 3 and 6 is withdrawn.
Claim Objections
Claims 1, 4, 11, 13 are objected to because of the following informalities:  indefinite language.  
Claim 1 recite “and/or entity-relations”, “and/or hierarchy” etc.  indefinite language.  
Claim 4 recite “extracting and/or building one or more entities”, indefinite language.  
Claim 11, 13 also recite “and/or”, indefinite language.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanoue et al. (hereinafter Tanoue) U*S 2016/0119192 and U.S. Publication No. 2017/0063897 A1 (Muddu)
In regard to claim 1, Tanoue disclose A method for visually depicting cyber-activities, entities, and/or entity-relations, ([0057][0058][0090]  displaying hierarchical relationships of elements and events, and elements) said method comprising:
a) displaying on a panel of a graphical user interface (GUI) relational stack representations where each stack represents a different level of granularity  and/or hierarchy;  (Fig. 13-19, [0080] [0101]-[0108] displaying topology configured of elements with layer arranged along a hierarchy of layers on a screen of the GUI, such as, business, lan, servers, etc.) each stack comprising cells, where each cell represents   
an element elected from a cyber-activity, entity, and entity-relation; (Fig. 13-19, [0080] [0081] [0097] [0101]-[0109] each layer have elements, each elements represent element object, such as 62, company, etc. event,  or related element with a specific event occurs, etc.) and wherein each cell comprises information regarding the element 
the cell represents that can be visualized in response to user input; (Fig. 15, 19, 20, [0059] [0100] [0084] [0110]-[0111] [0117]-[0120]   detailed information can be presented in response to the user operation about the element) and b)  displaying,  automatically or in response to a user action, links between a selected element in neighboring stacks and thereby providing a visualization of relations across levels of granularity and/or hierarchy. (Fig. 17, 18, [0059] [0100] [0113]-[0116]) display the relationship in different layers among the elements related to the key element in response to the user operation) 
But Tanoue fail to explicitly disclose “cells in a chronological order”;
Muddu disclose cells in a chronological order. (Fig. Figure 39, page 40, paragraph 453, using a time based tracking model (page 26, paragraphs 313 and 319).  Muddu describes a model that is based on time slice of event feature sets from a group specific data stream.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Muddu’s interactive timeline for evaluating instances of potential network compromise into Tanoue’s invention as they are related to the same field endeavor of network management. The motivation to combine these arts, as proposed above, at least because Muddu’s displaying timeline of monitored events would help to provide more time information into Tanoue’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that time information of the events would help explain relevance of events in the network devices. 
In regard to claim 2, Tanoue and Muddu disclose The method of claim 1, the rejection is incorporated herein.
Tanoue disclose wherein each cell can be expanded or compressed. (Fig. 13-15, [0097]-[0100] [0108]-[0110] select the element object, storage #1 is expanded, for example) 
In regard to claim 3, Tanoue and Muddu disclose The method of claim 1, the rejection is incorporated herein.
Tanoue disclose further wherein each cell has color coding. ([0113]-[0116] display with colors based on the condition) 
In regard to claim 4, Tanoue and Muddu disclose The method of claim 1, the rejection is incorporated herein.
Tanoue disclose wherein each of said cells represent an entity, and wherein said method further comprises: (Fig. 13, [0090] [0097] [0103] element objects are displayed) (a) extracting and/or building one or more entities and one or more entity-relations from tracked cyberactivities from event stream(s), wherein each of said entity is a representative component of a particular cyber-activity. (Fig. 7, 13-19, [0100] [0114] [0117] [0118] [0120] [0167] [0172] [0173] build and display element objects and element relationships in the topology screen based on the error events, for example, each element object is represent of error event, such as displayed at Fig. 19 to specify the influence range of the fault) 
In regard to claim 5, Tanoue and Muddu disclose The method of claim 4, the rejection is incorporated herein.
But Tanoue fail to explicitly disclose “wherein (a) comprises: (i) tracking said cyber-activities derived from event stream(s); (ii) selecting entities from said cyber-activity(ies) and (iii) selecting entity-relations tracking model.”
Muddu disclose wherein (a) comprises: (i) tracking said cyber-activities derived from event stream(s); (ii) selecting entities from said cyber-activity (ies) and (iii) selecting entity-relations tracking model. (page 26, paragraphs 313, 314, 316, 317).  A time slice of event feature sets are tracked or monitored from the group-specific data stream to produce a model, including generating score data.  The model corresponds to or selects entities such as the event and the target computer network that is tracked.  The model state is then generated and selected and stored in the model store.
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Muddu’s interactive timeline for evaluating instances of potential network compromise into Tanoue’s invention as they are related to the same field endeavor of network management. The motivation to combine these arts, as proposed above, at least because Muddu’s capability to monitoring events based on the time and identity entities related to the events would help to provide more network event information into Tanoue’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that monitoring events based on the time and identity entities related to the events would help explain relevance of events in the network devices. 
In regard to claim 6, Tanoue and Muddu disclose The method of claim 1, the rejection is incorporated herein.
Tanoue disclose wherein said relational stack representations comprise stacks 
representing organization, domain, user and device. (Fig. 13, Fig. 7, [0080][0081] [0105] layers represent business, LAN (domain) , servers, etc., customers, a company using an element VM in the computer system and can be configured by the user ) 
In regard to claim 7, Tanoue and Muddu disclose The method of claim 1, the rejection is incorporated herein.
But Tanoue fail to explicitly disclose “wherein said relational stack 
representations comprise stacks representing devices, processes and events.”
Muddu disclose wherein said relational stack representations comprise stacks representing devices, processes and events. (Fig. 40A, [0455]-[0461] depicts relationships between devices, apps running,  and anomalies, etc.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Muddu’s interactive timeline for evaluating instances of potential network compromise into Tanoue’s invention as they are related to the same field endeavor of network management. The motivation to combine these arts, as proposed above, at least because Muddu’s capability to monitoring events based on the time and identity entities related to the events would help to provide more network event information into Tanoue’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that monitoring events based on the time and identity entities related to the events would help explain relevance of events in the network devices.
In regard to claim 8, Tanoue and Muddu disclose The method of claim 1, the rejection is incorporated herein.
But Tanoue fail to explicitly disclose “wherein the GUI is a multiple panel 
format and one or more panels are linked such that user action in one panel 
is reflected in one or more other panels.”
Muddu disclose wherein the GUI is a multiple panel format and one or more panels are linked such that user action in one panel is reflected in one or more other panels. (Fig. 40-42, [0458]-[0464] click the link representing the entity (user, device, app), on Fig. 40A, for example. a separate view for the selected entity is displayed as Fig. 41 or 42)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Muddu’s interactive timeline for evaluating instances of potential network compromise into Tanoue’s invention as they are related to the same field endeavor of network management. The motivation to combine these arts, as proposed above, at least because Muddu’s capability to displaying relationship between the entities related to the events would help to provide more network event information into Tanoue’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying multiple visualizations representing relationship between the entities and events would help explain relevance of events in the network devices.
In regard to claim 9, Tanoue and Muddu disclose The method of claim 8, the rejection is incorporated herein.
Tanoue disclose wherein said GUI comprises panels displaying different levels of processing. (Fig. 1, 10, 13, [0056]-[0060][0097]-[0108]   different level of relationship can be displayed, such as E2E patial topology, or VM list, etc.)
In regard to claim 10, Tanoue and Muddu disclose The method of claim 8, the rejection is incorporated herein.
Tanoue disclose further comprising displaying a tree representation in a second 
panel. (Fig. 1, [0057]-[0060] tree representation of topology in a screen) 
In regard to claim 11, Tanoue and Muddu disclose The method of claim 8, the rejection is incorporated herein.
Tanoue disclose wherein said GUI comprises one or more panels providing a visualization of rules for an automated processing that links the selected element in neighboring stacks and/or rules generation. (Fig. 15-18, [0097]-[0100] [0103] [0111]-[0116] selecting display conditions (share ratio, for example) to display related element objects relationships in the different layers)
In regard to claim 12, Tanoue and Muddu disclose The method of claim 8, the rejection is incorporated herein.
But Tanoue fail to explicitly disclose “wherein said GUI comprises a panel for implementing a workflow.”
Muddu disclose wherein said GUI comprises a panel for implementing  
a workflow. (Fig. 40D, [0466]-[0468] kill chain displaying the flow of the events, illustrates the timing of each phase)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Muddu’s interactive timeline for evaluating instances of potential network compromise into Tanoue’s invention as they are related to the same field endeavor of network management. The motivation to combine these arts, as proposed above, at least because Muddu’s capability to monitoring events based on the time and identity entities related to the events would help to provide more network event information into Tanoue’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that monitoring events based on the time and identity entities related to the events would help explain relevance of events in the network devices.
In regard to claim 13, Tanoue and Muddu disclose The method of claim 1, the rejection is incorporated herein.
But Tanoue fail to explicitly disclose “further comprising characterizing 
each cyber-activity, entity and/or entity-relation as normal or anomalous.”
Muddu disclose further comprising characterizing each cyber activity, entity 
and/or entity-relation as normal or anomalous. (Fig. 11, 12-13, 40A, [0246]-[0247][0252][0253]  [0255] [0256] [0268][0278]-[0281][0309]  identifying event types and devices related to the event)  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Muddu’s interactive timeline for evaluating instances of potential network compromise into Tanoue’s invention as they are related to the same field endeavor of network management. The motivation to combine these arts, as proposed above, at least because Muddu’s capability to identify anomaly events and identity entities related to the events would help to provide more network event information into Tanoue’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that monitoring and identifying anomaly events based on the time and identity entities related to the events would help explain relevance of events in the network devices.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 file don 6/2/2021have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20180341394 A1 		November 29, 2018 		Sangli et al.
Network Visualization Using Circular Heat Maps
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143